 

Exhibit 10.1

JOINDER AGREEMENT

April 9, 2019

Reference is made to the Credit Agreement, dated as of December 28, 2016 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”) among HILTON GRAND VACATIONS PARENT LLC (“Parent”), HILTON GRAND
VACATIONS BORROWER LLC (the “Borrower”), the Guarantors party thereto from time
to time, BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer, and each lender from time to time party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  

W I T N E S S E T H:

WHEREAS, the Credit Agreement requires that the Borrower cause each of its
Restricted Subsidiaries that is not an Excluded Subsidiary (individually, a
“Guarantor”, and collectively, the “Guarantors”) to execute the Credit Agreement
whereby the Guarantors guarantee the performance of the Borrower’s Obligations
to the Lenders; and  

WHEREAS, each of the undersigned Subsidiaries (each a “New Guarantor”) is a
Restricted Subsidiary of the Borrower that is not an Excluded Subsidiary and
pursuant to the terms and conditions of the Credit Agreement is required to
execute this joinder agreement (“Joinder Agreement”) to the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the Administrative Agent,
the Collateral Agent and each New Guarantor hereby agree as follows:

1.Guarantee.  In accordance with Section 6.11(i)(A) of the Credit Agreement,
each New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.  

2.Representations and Warranties.  Each New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.  Each reference to a Guarantor in the Credit Agreement shall be deemed to
include each New Guarantor.  Each New Guarantor hereby attaches supplements (as
necessary) to each of the schedules to the Credit Agreement applicable to such
New Guarantor.

3.Severability.  Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.Counterparts.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original.  Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or other electronic
communication shall be as effective as delivery of a manually executed
counterpart of this Joinder Agreement.  

 

--------------------------------------------------------------------------------

 

5.No Waiver.  Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6.Notices.  All notices, requests and demands to or upon each New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.02 of the
Credit Agreement.

7.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

 

2400 PRINCE EDWARD, LLC

 

 

 

 

By:

 

/s/ Mark D. Wang

 

 

 

Name:

Mark D. Wang

 

 

 

Title:

President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

6355 Metro West Blvd., Suite 180

 

Orlando, FL 32835

 

 

 

 

CUSTOMER JOURNEY, LLC

 

 

 

 

By:

 

/s/ Mark D. Wang

 

 

 

Name:

Mark D. Wang

 

 

 

Title:

President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

6355 Metro West Blvd., Suite 180

 

Orlando, FL 32835

 

 

 

 

KUPONO PARTNERS LLC

 

 

 

 

By:

Hilton Resorts Corporation, its Sole Member

 

 

 

 

By:

 

/s/ Mark D. Wang

 

 

 

Name:

Mark D. Wang

 

 

 

Title:

President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

6355 Metro West Blvd., Suite 180

 

Orlando, FL 32835

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Anthony W. Kell

 

 

Name:

Anthony W. Kell

 

 

Title:

Vice President

 

[Signature Page to Joinder]

 